Exhibit 10.5

EXECUTION COPY

PERFORMANCE GUARANTY AGREEMENT

dated as of

September 8, 2009,

by

JOHNSONDIVERSEY, INC.

as Guarantor,

in favor of

NORDDEUTSCHE LANDESBANK GIROZENTRALE

as Agent



--------------------------------------------------------------------------------

PERFORMANCE GUARANTY AGREEMENT

This PERFORMANCE GUARANTY AGREEMENT (this “Agreement”), dated as of September 8,
2009, is made by:

JOHNSONDIVERSEY, INC., a Delaware corporation and the direct or indirect parent
company of each of the Guaranteed Parties (as defined below) (herein, together
with its successors and permitted assigns, the “Guarantor”).

in favor of:

(A) NORDDEUTSCHE LANDESBANK GIROZENTRALE, as agent for the Purchaser (as defined
below) (in such capacity, together with its successors and assigns, the
“Agent”),

(B) Hannover Funding Company LLC, as purchaser (in such capacity, together with
its successors and assigns, the “Purchaser”), and

(C) the Program Support Providers from time to time party to any Program Support
Agreement:

1. Recitals. This Agreement is made in connection with (i) the Receivables
Purchase Agreement, dated as of the date hereof (herein, as amended and/or
restated, or otherwise modified and/or supplemented from time to time, the
“Receivables Purchase Agreement”), by and between JDER Limited (the “Seller”),
the Purchaser, the Agent, JohnsonDiversey France, S.A.S. (“JDI France”),
JohnsonDiversey España S.L. (“JDI Spain”) and JohnsonDiversey UK Limited (“JDI
UK”); (ii) the Servicing Agreement, dated as of the date hereof (herein, as
amended and/or restated, or otherwise modified and/or supplemented from time to
time, the “Servicing Agreement”), by and between the Seller, JDI France, JDI
Spain and JDI UK (herein, each of JDI France, JDI Spain and JDI UK, in such
capacity, a “Servicer,” and, collectively, the “Servicers”) and the Agent;
(iii) the sale agreement, dated as of the date hereof, by and between JDI France
(in such capacity, an “Originator”) and the Seller (herein, as amended and/or
restated, or otherwise modified and/or supplemented from time to time, the
“French Sale Agreement”); (iv) the sale agreement, dated as of the date hereof,
by and between JDI Spain (in such capacity, an “Originator”) and the Seller
(herein, as amended and/or restated, or otherwise modified and/or supplemented
from time to time, the “Spanish Sale Agreement”); and (v) the sale agreement,
dated as of the date hereof, by and between JDI UK (in such capacity, an
“Originator,” and, collectively, with JDI France and JDI Spain, the
“Originators”) and the Seller (herein, as amended and/or restated, or otherwise
modified and/or supplemented from time to time, the “English Sale Agreement,”
and, collectively, with the French Sale Agreement and the Spanish Sale
Agreement, the “Sale Agreement,” and, collectively, with the Servicing Agreement
and the Receivables Purchase Agreement, the “Guaranteed Agreements”), providing
for the performance of each of the Originators’ and Servicers’ obligations under
the Guaranteed Agreements. This Agreement is made for the benefit of the Agent,
the Purchaser and any Program Support Provider to guarantee the payment and
performance by each of JDI France, JDI Spain and JDI UK (collectively, the
“Guaranteed Parties”) of its obligations (the “Guaranteed Obligations”) under
the Guaranteed Agreements. Each of the Guaranteed Parties is a direct or
indirect Subsidiary of the Guarantor and the Guarantor is expected to receive
substantial direct and indirect benefits from participation by the Guaranteed



--------------------------------------------------------------------------------

Parties in the transaction contemplated in the Guaranteed Agreements (which
benefits are hereby acknowledged). Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Receivables
Purchase Agreement. In the case of any inconsistency between such terms and the
terms defined in this Agreement, the terms defined in this Agreement shall
prevail for the purposes of this Agreement.

2. Guaranty by the Guarantor.

2.1. Required Payments; Required Actions. The Purchaser and the Program Support
Providers, if applicable, are willing to purchase the Participation and make
payments with respect to the Participation upon the Seller’s irrevocable notice
to the Agent in accordance with the Receivables Purchase Agreement only upon the
condition, among others, that the Guarantor execute and deliver this Agreement
and guaranty each of the Guaranteed Parties’ payment and performance of the
Guaranteed Obligations. Such guaranty is an absolute, unconditional, present and
continuing guaranty of performance and payment and not of collectibility and is
in no way conditioned or contingent upon any attempt to collect from any of the
Guaranteed Parties, or any other action, occurrence or circumstance whatsoever.
If any of the Guaranteed Parties shall fail to make any required payment in
respect of the Guaranteed Obligations (“Required Payment”) when and as the same
shall become due and payable following any applicable period of grace, the
Guarantor, upon request of the Agent, shall as soon as reasonably practicable
but in no event later than two (2) Business Days following such request, make
such Required Payment, in immediately available funds, directly to the Agent, at
the address specified in the Receivables Purchase Agreement, or at such other
place as the Agent shall direct, for application as provided in the Guaranteed
Agreements. If any of the Guaranteed Parties shall fail to perform any action
required by the Guaranteed Obligations (“Required Action”) when and as the same
shall become due, the Guarantor, upon request of the Agent, shall as soon as
reasonably practicable but in no event later than two (2) Business Days
following such request, take such Required Action, as provided for in the
Guaranteed Agreements.

2.2. For the purposes of clarification, nothing in this Agreement shall be
construed as a guaranty of the collection of any of the Receivables and the
Guarantor shall not be responsible for any Guaranteed Obligations to the extent
the failure to perform such obligations results from Receivables being
uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor.

2.3. Payments; Discount.

(i) Notwithstanding anything contained herein or any other Transaction Document
to the contrary, all amounts to be paid or deposited by the Guarantor hereunder
shall be paid in a manner such that the amount to be paid or deposited is
actually received by the Person to which such amount is to be paid or on behalf
of which such amount is to be deposited in accordance with the terms hereof (and
of the Guaranteed Agreements, as applicable) no later than 12:00 noon (local
time where such receiving Person is located) on the day when due in accordance
with Section 2.1 above in immediately available funds. If such amounts are
payable to the Agent (whether on behalf of the Purchaser, or any Program Support
Provider or otherwise) they shall be paid or deposited into the relevant
Collection Account, until otherwise notified by the Agent.

(ii) The Guarantor shall, to the extent permitted by applicable law, pay to the
Agent, for the benefit of the Purchaser and the Program Support Providers, if
applicable, upon demand, interest on all amounts not paid or deposited when due
and payable hereunder in accordance with Section 2.1 above at a rate equal to
two percent (2.00%) per annum, plus the Base Rate.

 

2



--------------------------------------------------------------------------------

2.4. Subrogation. In the event the Guarantor shall at any time make any Required
Payment or perform any Required Action in accordance with the terms and
provisions of this Agreement, all rights of the Guarantor for subrogation,
reimbursement, indemnity, contribution or otherwise against any of the
Guaranteed Parties in respect thereof, together with all rights of the Guarantor
in any collateral securing payment or performance obligations of the Guaranteed
Parties, shall in all respects be subordinated and junior in right of payment to
the indefeasible payment in full of all Required Payments owed to the Agent, the
Purchaser and the Program Support Providers (if any) from time to time;
provided, however, that to the extent any such right of subrogation,
reimbursement, indemnity, contribution or otherwise, or right in collateral,
would constitute the Guarantor a creditor of any of the Guaranteed Parties in
respect thereof within the meaning of Section 547(b) of the Bankruptcy Code, as
now in effect or hereafter amended, or any comparable provisions of any
successor statute and to the extent that Agent, the Purchaser or any Program
Support Provider is adversely affected thereby, in the event a case involving
any of the Guaranteed Parties shall at any time be commenced under the
Bankruptcy Code, as now in effect or hereafter amended, or any comparable
provision of any successor statute, the Guarantor hereby agrees that it will not
assert, enforce or otherwise exercise any such right until this Agreement has
been terminated in accordance with its terms.

2.5. Reinstatement. This Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of,
or in respect of, any Required Payment or any Required Action is rescinded or
must otherwise be reinstated by the Agent, the Purchaser, any Program Support
Provider from time to time upon the bankruptcy or reorganization of any of the
Guaranteed Parties or otherwise.

2.6. Guarantor Familiar with the Guaranteed Parties’ Affairs. The Guarantor
confirms that it has executed and delivered this Agreement after reviewing the
terms and conditions of the Guaranteed Agreements, this Agreement, and the other
Transaction Documents and such other information as it has deemed appropriate in
order to make its own credit analysis and decision to execute and deliver this
Agreement. The Guarantor confirms that it has made its own independent
investigation with respect to each of the Guaranteed Parties’ creditworthiness
and is not executing and delivering this Agreement in reliance on any
representation or warranty by the Agent, the Purchaser or any Program Support
Provider or any other person acting on behalf of the Agent, the Purchaser or any
Program Support Provider as to such creditworthiness. The Guarantor expressly
assumes all responsibilities to remain informed of the financial condition of
each of the Guaranteed Parties and any circumstances affecting (a) each of the
Guaranteed Parties’ ability to perform its obligations under the Guaranteed
Agreements, this Agreement, and the other Transaction Documents to which it is a
party, or (b) any collateral securing all or any part of any of the Guaranteed
Parties’ payment and performance obligations thereunder.

2.7. Solvency. As of the date the Guarantor has become a party to this
Agreement, (i) the Guarantor has received consideration that is the reasonable
equivalent value of the obligations and liabilities that the Guarantor has
incurred to the Agent, the Purchaser and any Program Support Provider from time
to time under this Agreement and the other Transaction Documents to which the
Guarantor is a party; (ii) the Guarantor has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is solvent and able to pay its debts as they mature; (iii) the
Guarantor owns property having a value, both at fair valuation and at present
fair salable value, greater than the amount required to pay its debts; and
(iv) the Guarantor is not entering

 

3



--------------------------------------------------------------------------------

into the Transaction Documents to which it is a party with the intent to hinder,
delay or defraud its creditors. For purposes of this Section 2.7, references to
the Guarantor shall be deemed to include the Guarantor and its consolidated
Subsidiaries, taken as a whole.

3. Subordination. The Guarantor hereby agrees that during the term of this
Agreement any indebtedness of any of the Guaranteed Parties now or hereafter
owing to the Guarantor, whether heretofore, now or hereafter created (the
“Guarantor Subordinated Debt”), is hereby subordinated to all of the Guaranteed
Obligations, and that after the occurrence and during the continuance of any
default in the payment or performance of any of the Guaranteed Obligations, the
Guarantor Subordinated Debt shall not be paid in whole or in part until the
Guaranteed Obligations have been paid in full and this Agreement is terminated
and of no further force or effect. The Guarantor shall not accept any payment of
or on account of any Guarantor Subordinated Debt at any time in contravention of
the foregoing sentence. If, notwithstanding the foregoing, after the occurrence
and during the continuance of any default in the payment or performance of any
of the Guaranteed Obligations, the Guarantor shall receive any payment on the
Guarantor Subordinated Debt, each payment on the Guarantor Subordinated Debt
received in violation of this Section 3 or of any other provision hereof shall
be deemed to have been received by the Guarantor as trustee for the Agent, the
Purchaser and the Program Support Providers and shall be paid over to the Agent
immediately on account of the Guaranteed Obligations, but without otherwise
affecting in any manner the Guarantor’s liability hereof.

4. Guarantor’s’ Obligations Absolute. Subject to the limitations set forth in
Section 2.2 and any other applicable law, the obligations of the Guarantor under
Section 2.1 of this Agreement shall be absolute and unconditional, shall not be
subject to any counterclaim, setoff, deduction or defense based on any claim the
Guarantor may have against any of the Guaranteed Parties, the Agent, the
Purchaser, or any Program Support Provider, or any of their respective
Affiliates, and shall remain in full force and effect without regard to, and
shall not be released, suspended, abated, deferred, reduced, discharged,
terminated or otherwise affected by any circumstance or occurrence whatsoever
(other than the termination of this Agreement in accordance with its terms)
(whether or not the Guarantor or any of its Affiliates shall have any knowledge
or notice thereof), including, without limitation: (a) any renewal, extension,
amendment or modification of or addition or supplement to or deletion from the
Guaranteed Agreements, this Agreement, any other Transaction Document, or any
other instrument or agreement applicable to the Guarantor, the Guaranteed
Parties, or any part thereof, or any assignment, transfer or other disposition
of any thereof; (b) any failure on the part of any of the Guaranteed Parties or
any other person to perform or comply with any term of any such instrument or
agreement; (c) any waiver, consent, extension, indulgence or other action or
inaction (including, without limitation, any lack of diligence or failure to
mitigate damages) under or in respect of any such instrument or agreement or any
obligation or liability of any of the Guaranteed Parties or any other person, or
any exercise or non-exercise of any right, power or remedy under or in respect
of any such instrument or agreement or any such obligation or liability; (d) any
furnishing of any additional security to the Agent, the Purchaser or any Program
Support Provider or any acceptance thereof or any release of any security by the
Agent, the Purchaser or any Program Support Provider; (e) any limitation on any
person’s liability or obligation under any such instrument or agreement or any
such obligation or liability or any termination, cancellation, commercial or
other frustration, invalidity or unenforceability, in whole or in part, of any
such instrument or agreement or any such obligation or liability or any term of
any thereof; (f) any insolvency, bankruptcy, receivership, liquidation,
reorganization, readjustment, composition, arrangement or other similar
proceeding relating to any of the Guaranteed Parties or to any of their
properties or assets, or any such proceeding by, among or on behalf of any of
their creditors, as such, or any proceeding for the voluntary liquidation or
dissolution or other winding up of any of the Guaranteed Parties, whether or not
insolvency or bankruptcy

 

4



--------------------------------------------------------------------------------

proceedings, or any assignment for the benefit of their creditors, or any other
marshalling of their assets, or any action taken by any trustee or receiver or
by any court in any such proceeding; (g) any change in the ownership of all or
any part of the capital stock of any of the Guaranteed Parties; (h) any
assignment, transfer or other disposition, in whole or in part, by any of the
Guaranteed Parties of its interest in the Pool Receivables subjected to the
liens and security interests created by the Transaction Documents; (i) any
taking of or any encumbrance on or interference with any use of or any damage to
or destruction of such property, or any part thereof or interest therein; or
(j) any other circumstance or occurrence, whether similar or dissimilar to any
of the foregoing (other than the termination of this Agreement in accordance
with its terms). Notwithstanding the foregoing, this Agreement is not a
guarantee of the collection of any of the Receivables and the Guarantor shall
not be responsible for any Guaranteed Obligations to the extent the failure to
perform such Guaranteed Obligations by any Guaranteed Party results from
Receivables being uncollectible on account of the insolvency, bankruptcy or lack
of creditworthiness of the related Obligor.

5. Representations and Warranties. Intending that the Agent, the Purchaser and
any Program Support Provider rely upon the following representations and
warranties, the Guarantor represents and warrants to the Agent, the Purchaser
and any Program Support Provider that as of the date of this Agreement:

5.1. The Guarantor is a corporation duly incorporated and validly existing under
the laws of the State of Delaware, and is duly qualified to do business in every
jurisdiction where the nature of its businesses requires it to be so qualified
if any failure to be so qualified would be reasonably likely to have a Material
Adverse Effect.

5.2. The execution, delivery and performance by the Guarantor of this Agreement,
(a) are within the Guarantor’s corporate powers, (b) have been duly authorized
by all necessary corporate action on the part of the Guarantor, (c) do not
contravene or result in a default under or conflict with (1) the Guarantor’s
constitutional documents, (2) any law, rule or regulation applicable to the
Guarantor, (3) any contractual restriction binding on or affecting the Guarantor
or its property or (4) any order, writ, judgment, award, injunction or decree
binding on or affecting the Guarantor or its property unless, in each case, such
contravention, default or conflict could not reasonably be expected to have a
Material Adverse Effect, and (d) are in the Guarantor’s commercial interest.
This Agreement has been duly executed and delivered by the Guarantor.

5.3. No authorization, approval, or other action to or by, and no notice to or
filing with, any Governmental Authority or other Person is required for the due
execution, delivery and performance by the Guarantor of this Agreement, except
(i) for actions taken or referred to in Section (1) of Exhibit II of the
Receivables Purchase Agreement, all of which have been (on or before the Closing
Date) duly made or taken and are in full force and effect and (ii) where the
failure to have obtained any such authorization or approval or taken any such
action or made any such filing or notice would not have nor would be reasonably
likely to have a Material Adverse Effect.

5.4. There is no pending action, suit or proceeding and, to the Guarantor’s
knowledge, no threatened action, suit or proceeding, affecting the Guarantor, or
any of its properties, before any Governmental Authority or arbitrator which
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

5.5. All information, exhibits, financial statements, documents, books, records
or reports furnished by the Guarantor to the Agent or the Purchaser in
connection with this Agreement is accurate in all material respects as of its
date, and no such item contains any untrue statement of a material fact.

5.6. This Agreement constitutes a legal and validly binding obligation of the
Guarantor which is enforceable against the Guarantor in accordance with its
terms, subject to (a) bankruptcy, insolvency, fraudulent conveyance,
receivership, reorganization, moratorium and other laws or decisions relating to
or affecting debtors’ obligations or creditors’ rights generally; (b) general
principles of equity, regardless of whether enforcement is sought in a
proceeding at law or in equity; and (c) an implied covenant of good faith and
fair dealing.

5.7. The Guarantor has filed or caused to be filed all material returns,
statements, forms and reports for taxes, domestic or foreign, required to be
filed by it and has paid or made adequate provisions for the payment of all
taxes payable by it which have become due or any assessments made against it or
any of its Property and all other taxes, fees or other charges imposed on it or
any of its Property by any Governmental Authority (other than those the amount
or validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with generally
accepted accounting principles have been provided on the books of the
Guarantor), except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

5.8. The Guarantor has not, as of the date of this Agreement, procured insurance
relating to the Receivables sold pursuant to the Transaction Documents.

5.9. The Guarantor is not in violation of any law, rule or regulation or of any
order of any court, arbitrator or Governmental Authority that would be
reasonably be expected to have a Material Adverse Effect.

5.10. Each of the Guaranteed Parties is a direct or indirect Subsidiary of the
Guarantor. JohnsonDiversey Ireland Limited, DiverseyLever (Ireland) Limited and
Ranger Hygiene Cleaning Systems Limited (collectively, the “Irish Liquidation
Subsidiaries”) are (i) each direct or indirect Subsidiaries of the Guarantor
incorporated under the laws of Ireland and (ii) subject to voluntary liquidation
proceedings under the laws of Ireland. Other than the Seller and the Irish
Liquidation Subsidiaries, the Guarantor has no other Subsidiaries incorporated
and registered under the Companies Act 1963 to 2009 of Ireland (the “Companies
Acts”) or capable of being wound up under the Companies Acts.

5.11. The Guarantor is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

6. Covenants.

6.1. Changes in Jurisdiction of Organization, etc. The Guarantor will promptly
notify the Agent upon any (i) change in its jurisdiction of organization or the
location of its chief executive office from that referred to in Schedule I of
the Receivables Purchase Agreement or (ii) change in its name, and will promptly
deliver to the Agent any documents reasonably requested by the Agent in respect
of such change.

 

6



--------------------------------------------------------------------------------

6.2. Compliance with Laws. The Guarantor shall comply in all material respects
with all applicable laws, rules, regulations and orders, and preserve and
maintain its corporate existence, rights, franchises, qualifications, and
privileges except to the extent that the failure so to comply with such laws,
rules and regulations or the failure so to preserve and maintain such existence,
rights, franchises, qualifications, and privileges would not adversely affect
the ability of the Guarantor to perform its obligations under this Agreement.

6.3. Accuracy of Information. All information, exhibits, financial statements,
documents, books, records or reports to be furnished at any time by the
Guarantor to the Agent or the Purchaser in connection with this Agreement will
be accurate in all material respects as of the date so furnished, and no such
item will contain any untrue statement of a material fact.

6.4. Notice of Termination Events, etc. To the extent an Originator, a Servicer
or the Seller has not already notified the Agent, the Guarantor shall provide to
the Agent as soon as reasonably possible and in any event within three
(3) Business Days after the Guarantor obtains actual knowledge of (A) the
occurrence of any Termination Event, a statement by its director of finance or
chief financial officer or chief accounting officer setting forth details of
such Termination Event and the action which it proposes to take with respect
thereto, which information shall be updated promptly from time to time; (B) any
litigation, investigation or proceeding that may exist at any time between it
and any Person or any litigation or proceeding relating to any Transaction
Document that would reasonably be expected to have a Material Adverse Effect,
notice of such litigation, investigation or proceeding, (C) the existence of a
Material Adverse Effect, notice of such Material Adverse Effect and (D) the
occurrence of a breach of Section 6.7 hereof, notice of such breach.

6.5. Stock Exchange or Securities Regulator Filings. The Guarantor shall provide
to the Agent, promptly following the filing thereof, copies of each prospectus,
information memorandum, registration statement and annual, quarterly or other
material report which the Guarantor files with any stock exchange on which the
Guarantor’s securities are listed or with any securities regulator or other
Governmental Authority.

6.6. Change in Debt Ratings. The Guarantor shall provide to the Agent, promptly
following the date of any downgrade in the rating of any Debt of the Guarantor
by any Rating Agency, if any, a written certification of such rating after
giving effect to any such downgrade.

6.7. Financial Covenants. The Guarantor shall comply with Sections 5.1, 5.2, 5.3
and 5.4 of the Credit Agreement (as defined in the Receivables Purchase
Agreement). For the purpose of this Section 6.7, the parties agree that no
effect shall be given to the first paragraph of Article V of the Credit
Agreement.

6.8. Reporting. The Guarantor shall cause to be delivered the reports set forth
in Section 1(l) of Exhibit IV to the Receivables Purchase Agreement.

6.9. Other Information. To the extent not prohibited by applicable law, the
Guarantor shall provide to the Agent such other information (including
non-financial information) as the Agent may from time to time reasonably request
with respect to the Guarantor.

6.10. Sale Treatment. The Guarantor shall not, and shall not permit any
Originator to, account for, or report, or otherwise treat, the transactions
contemplated by the Sale Agreement in any manner other than as a sale of
Receivables by the relevant Originator to

 

7



--------------------------------------------------------------------------------

the Seller; provided that such transactions may be treated as a financing
(i) for tax purposes, and (ii) on the financial statements of the relevant
Originator if required by GAAP; and provided, further, that each party hereto
hereby acknowledges and agrees that, to the extent required by GAAP, the
derecognition of French Receivables may be delayed until the Monthly Reporting
Date immediately following their sale. In addition, as and when required by
applicable law, regulations and GAAP, the Guarantor shall, and shall cause each
Originator to, disclose (in a footnote or otherwise) in its financial statements
the existence and nature of the transactions contemplated hereby and by the Sale
Agreement to which such Originator is a party and the interest of the Purchaser
and the Agent, on behalf of the Secured Parties, in the Receivables, Related
Security and the rights and remedies transferred pursuant to the Sale Agreement.

6.11. Irish Companies. Other than in respect of the Seller, without the written
consent of the Agent (and confirmation from S&P that no downgrade of the rating
of the Variable Funding Notes will result), the Guarantor shall not (and shall
procure that no Subsidiary shall), promote or procure the formation of any body
corporate or company incorporated and registered under the Companies Acts or
capable of being wound up under the Companies Acts, and shall not subscribe for
or acquire (for cash or otherwise) any investment in or of any body corporate or
company that is capable of being a “related company” of the Seller within the
meaning of Section 4 of the Companies (Amendment) Act 1990 of Ireland.

6.12. Corporate Documents. The Guarantor shall not cause or permit or suffer any
Guaranteed Party that is an Affiliate of the Guarantor to amend, alter, change
or repeal its organizational documents in any manner that would reasonably be
expected to have a Material Adverse Effect without the prior written consent of
the Agent.

7. Taxes.

7.1. All payments and distributions made under the Transaction Documents by the
Guarantor to the Purchaser or the Agent (each, a “recipient”) shall be made free
and clear of and without deduction for any present or future income, excise,
stamp or franchise taxes and any other taxes, fees, duties, withholdings or
other charges of any nature whatsoever imposed by any taxing authority on any
recipient (or any assignee of a recipient) other than Excluded Taxes (such
non-excluded items being called “Taxes”). In the event that any withholding or
deduction from any payment made by the Guarantor to a recipient is required in
respect of any Taxes, then the Guarantor shall:

(i) pay directly to the relevant taxing authority the full amount required to be
so withheld or deducted within the time allowed;

(ii) promptly forward to the recipient, with a copy to the Agent, an original or
certified copy of any official receipt or other documentation evidencing such
payment reasonably satisfactory to the recipient and the Agent evidencing such
payment to such taxing authority; and

(iii) pay to the recipient such additional amount or amounts as are necessary to
ensure that the net amount actually received by the recipient shall equal the
full amount such recipient would have received had no such withholding or
deduction been required.

7.2. If any Taxes are directly asserted against any recipient with respect to
any payment or income earned or received by such recipient hereunder or under
any other Transaction Documents, the Guarantor shall within twenty (20) Business
Days of written

 

8



--------------------------------------------------------------------------------

demand pay such additional amounts (including, without limitation, any
penalties, interest or expenses) as shall be necessary in order that the net
amount received and retained by the recipient after the payment of such Taxes
(including any Taxes on such additional amounts) shall equal the amount such
recipient would have received had such Taxes not been asserted.

7.3. Any recipient that is entitled to an exemption from or reduction of
withholding tax under the laws of the jurisdiction in which the Guarantor is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under any of the Transaction Documents shall deliver to the Guarantor
at the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law, or reasonably requested by
the Guarantor, as will permit such payments to be made without withholding or at
a reduced rate; provided, that such recipient is legally entitled to complete,
execute and deliver such documentation.

7.4. If a recipient determines in its sole and absolute discretion that it has
received a tax refund or tax credit as a result of any payment by the Guarantor
pursuant to this Section 7, then such recipient shall, to the extent it can do
so without prejudice to the amount of any other tax, deduction, credit or
relief, pay the Guarantor such amount as the recipient determines will leave it
in no better or worse position than it would have been in if the Guarantor had
not made such payment. The Guarantor shall return any amount received pursuant
to this Section 7 within ten (10) Business Days of written demand if a taxing
authority determines that such recipient is not entitled to such refund or
credit. Each recipient shall have sole discretion to arrange its tax affairs
without regard to this Section 7 and no recipient shall be obligated to disclose
any tax information to the Guarantor.

7.5. Notwithstanding anything in this Agreement to the contrary, the Guarantor
shall not be required to pay to any recipient any amount pursuant to this
Section 7 to the extent such amount has been fully and finally paid in cash to
such recipient pursuant to any other provision of this Agreement or any other
Transaction Document.

7.6. The Guarantor shall not be required to make an increased payment to a
recipient under Section 7.1 above for any deduction or withholding for or on
account of a Tax imposed by the United States under the laws in effect at the
time the recipient became party to the Transaction Document giving rise to the
payment by the Guarantor.

7.7. If a recipient becomes aware that the Guarantor must make a deduction or
withholding on account of Taxes (or that there is change in the rate or the
basis of a deduction or withholding on account of Taxes) it must notify the
Agent accordingly. If the Agent receives such notification from a recipient it
shall notify the Guarantor.

8. Waiver. The Guarantor unconditionally waives, to the maximum extent permitted
under any applicable law now or hereafter in effect, insofar as its obligations
under Section 2.1 of this Agreement are concerned, (a) notice of any of the
matters referred to in Section 4 of this Agreement, (b) all notices required by
statute, rule of law or otherwise to preserve any rights against the Guarantor
hereunder, including, without limitation, any demand, proof or notice of
non-payment of any indebtedness arising under the Guaranteed Agreements and the
Transaction Documents, and notice of any failure on the part of any of the
Guaranteed Parties to perform or comply with any term of the Guaranteed
Agreements, the other Transaction Documents or any other agreement or instrument
to which any of the Guaranteed Parties is a party, (c) any right to the
enforcement, assertion or exercise against any of the

 

9



--------------------------------------------------------------------------------

Guaranteed Parties or against any other person or any collateral of any right,
power or remedy under or in respect of any such agreement or instrument, and
(d) any requirement that the Guarantor be joined as a party to any proceedings
against any of the Guaranteed Parties or any other person for the enforcement of
any term of any such agreement or instrument.

9. Further Assurance, etc. The Guarantor, at its sole expense, will duly
execute, acknowledge and deliver all such instruments and take all such action
as the Agent may reasonably request in order to effectuate the purposes of this
Agreement and to carry out the terms hereof.

10. Consent to Performance by each of the Guaranteed Parties. The Guarantor, as
the parent of each of the Guaranteed Parties, consents to and approves the
execution, delivery and performance by each of the Guaranteed Parties of all
Transaction Documents to which it is a party.

11. Full Recourse Obligations. It is the desire and intent of the Guarantor and
the Agent that subject to the provisions of Section 2.2, this Agreement shall be
enforced as a full recourse obligation of the Guarantor to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.

12. Survival of Agreements. All written agreements, representations and
warranties of the Guarantor hereunder shall be deemed to have been relied upon
by the Agent, the Purchaser and the Program Support Providers and shall survive
the execution and delivery of this Agreement, the making of the payments with
regards to the Participation, any disposition thereof by the Purchaser or any
Program Support Provider and any investigation at any time made by the Agent,
the Purchaser or any Program Support Provider or on its behalf.

13. Termination. Subject to Section 22 hereof, this Agreement shall terminate
upon the earlier of (i) the final termination in full of the Guaranteed
Obligations pursuant to the terms of the Guaranteed Agreements, subject to
survival or reinstatement of any Guaranteed Obligations pursuant to the terms of
the Guaranteed Agreements, and (ii) the satisfaction in full of the Guaranteed
Obligations, as reasonably determined by the Agent, at which time the Agent, at
the request and expense of the Guarantor, will execute and deliver to the
Guarantor a proper instrument or instruments acknowledging the satisfaction and
termination of this Agreement (subject to survival or reinstatement of any
Guaranteed Obligations pursuant to the terms of the Guaranteed Agreements), and
will duly assign, transfer and deliver to each of the Guaranteed Parties or
Guarantor, as applicable, or as each of the Guaranteed Parties may direct all of
the rights and moneys (if any) at the time held by the Agent hereunder.

14. Indemnification.

14.1. Without limiting any other rights that an Indemnified Party may have
hereunder or under applicable law, the Guarantor hereby agrees to indemnify each
Indemnified Party from and against any and all Indemnified Amounts arising out
of or resulting from this Agreement (whether directly or indirectly), excluding,
however, (a) Indemnified Amounts to the extent resulting from fraud, gross
negligence or willful misconduct on the part of such Indemnified Party, (b) any
Excluded Taxes or any tax assessed on an Indemnified Party to the extent a loss,
liability or cost is compensated for by an increased payment under Section 7 or
would have been compensated for by an increased payment under Section 7 but was
not so compensated solely because one of the exclusions in Section 7.6 applied,
(c) any special, indirect or consequential damages suffered by any Indemnified
Party or punitive damages asserted by an Indemnified Party, (d) Indemnified
Amounts to the extent the same includes losses in respect of Receivables which

 

10



--------------------------------------------------------------------------------

were Eligible Receivables as of the date transferred to the Seller and which are
uncollectible on account of the insolvency, bankruptcy, or lack of
creditworthiness of the related Obligor, (e) any Indemnified Amount to the
extent the same has been fully and finally paid in cash to such Indemnified
Party pursuant to any other provision of this Agreement or any other Transaction
Document, (f) any Breakage Costs and (g) Indemnified Amounts claimed by any
Indemnified Party arising by reason of such Indemnified Party’s default
hereunder.

14.2. If under any applicable law or regulation, or pursuant to a judgment or
order being made or registered against the Guarantor or any Guaranteed Party, or
the liquidation of any of the Guarantor or any Guaranteed Party or for any other
reason, any payment under or in connection with this Agreement or any
Transaction Document is made (including any payment pursuant to Article 2 or
this Article 14) or fails to be satisfied, in a currency (the “payment
currency”) other than the currency in which such payment is expressed to be due
under or in connection with this Agreement or any Transaction Document or, in
the event no currency is specified, a currency determined by the Person (in its
reasonable good faith opinion) to whom such payment is owed or otherwise payable
(the “contractual currency”), then, to the extent that the amount of such
payment actually received by the Agent, the Purchaser or any Program Support
Provider (the “payee”), when converted into the contractual currency at the rate
of exchange falls short of such amount due, the Guarantor as a separate and
independent obligation, shall, or shall cause the relevant Guaranteed Party to
indemnify and hold harmless the payee against the amount of such shortfall. For
the purposes of this Section 14.2 “rate of exchange” means the rate at which the
payee is able on or about the date of such payment to purchase, in accordance
with its normal practice (provided that such normal practice is not
unreasonable), the contractual currency with the payment currency and shall take
into account (and the payor shall be liable for) any premium and other costs of
exchange including any taxes or duties incurred by reason of any such exchange.

15. Notices. All notices and other communications hereunder shall, unless
otherwise stated herein, be in writing (which shall include facsimile
communication) and sent or delivered, to each party hereto, at its address set
forth under its name on Schedule I to the Receivables Purchase Agreement, or at
such other address as shall be designated by such party in a written notice to
the other parties hereto. Notices and communications by facsimile shall be
effective when sent (and shall be followed by hard copy sent by first class
mail), and notices and communications sent by other means shall be effective
when received.

16. Governing Law and Jurisdiction. The Guarantor hereby irrevocably and
unconditionally agrees:

(i) THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE
OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICT OF LAWS
PROVISIONS THEREOF).

(ii) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON- EXCLUSIVE JURISDICTION OF THOSE COURTS.

 

11



--------------------------------------------------------------------------------

EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW,
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. THE PARTIES HERETO EACH WAIVE PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY NEW YORK LAW.

17. Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and assigns. This Agreement may be amended, waived, discharged, or
terminated only by an instrument in writing signed by the party against which
enforcement of such amendment, waiver, discharge or termination is sought. This
Agreement supersedes all prior agreements and understandings, both written and
oral, among the parties hereto with respect to the subject matter hereof. The
headings in this Agreement are for purposes of reference only and shall not
limit or define the meaning hereof. This Agreement may be executed in any number
of counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Delivery of an executed counterpart of this
Agreement by facsimile shall be equally effective as delivery of a manually
executed counterpart of this Agreement.

18. Severability of Provisions. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

19. No Recourse.

19.1. The Guarantor acknowledges and agrees that the obligations of the
Purchaser under the Receivables Purchase Agreement and any other Transaction
Document to which it is a party are solely the corporate obligations of the
Purchaser and shall be payable solely to the extent of funds received from
Collections or from any party to any Transaction Document in accordance with the
terms thereof in excess of funds necessary to pay matured and maturing
commercial paper.

19.2. Notwithstanding anything to the contrary contained in this Agreement, the
obligations of the Purchaser under this Agreement and all other Transaction
Documents to which it is a party are solely the corporate obligations of the
Purchaser and shall be payable solely to the extent of funds received by the
Purchaser and available for application thereto in accordance with the terms of
the Servicing Agreement and the other Transaction Documents.

20. No Bankruptcy Petition. The Guarantor hereby covenants and agrees that:

20.1. Prior to the date which is one (l) year and one (1) day after the payment
in full of all outstanding commercial paper or other rated indebtedness of the
Purchaser, it will not institute against, or join any other Person in
instituting against, the Purchaser any proceeding of a type referred to in the
definition of Bankruptcy Event; and

 

12



--------------------------------------------------------------------------------

20.2. Prior to the date which is two years (2) and one day after the Final
Payout Date, it will not institute against, or join any other Person in
instituting against, the Purchaser or any Intermediate Transferor any proceeding
of a type referred to in the definition of Bankruptcy Event.

21. Jury Trial Waiver. THE GUARANTOR AND THE AGENT (FOR ITSELF, THE PURCHASER
AND ANY PROGRAM SUPPORT PROVIDER) EACH WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, BETWEEN OR AMONG THEM ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN OR AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

22. Survival of Termination. The provisions of Section 14 and Section 19 of this
Agreement shall survive any termination of this Agreement.

[Signatures on Following Page]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized as of the
date first above written.

 

JOHNSONDIVERSEY, INC.,

as Guarantor

By:  

/s/ Lori P. Marin

Name:  

Lori P. Marin

Title:  

Vice President and Corporate Treasurer

NORDDEUTSCHE LANDESBANK GIROZENTRALE,

as Agent

By:  

/s/ Anthony Brown

Name:  

Anthony Brown

Title:  

Director

By:  

/s/ John McDermott

Name:  

John McDermott

Title:  

Director

[Signature Page for Performance Guaranty Agreement]